DETAILED ACTION
This action is in response to applicant's amendment filed 08/27/21.
The examiner acknowledges the amendments to the claims.
Claims 1-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new grounds of rejection set forth below.
The examiner now relies upon Cully to teach a space formed between first and second sections of sleeve/tubular cover 100 (see Cully; Figure 1B and paragraphs [0048]-[0050]; a space or chamber 130 is disposed between the outer and inner layers 105, 104 of sleeve 100 to receive a fluid, such as a gas for everting the sleeve).
Applicant argues that Irwin does not teach a second portion of the knitted constraining member being axially compressed such that it forms a longitudinally 32 distal to the device 20 that tapers, radially inwardly, is axially compressed such that it forms a longitudinally scrunched portion, since the terminal portion tapers radially inwardly but also has a longitudinal component or length that is shortened, and therefore is considered to be scrunched along its length.  The examiner further submits that “longitudinally scrunched portion” does not define any structure, such as an accordion or sinusoidal shape as is disclosed in the present invention.

Claim Objections
Claim 14 is objected to because of the following informalities: Lines 10-11 read “the first portion” and should rather read as --the first section--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “the second section is positioned distal to the first section and wherein the third section is positioned distal to the second section.”  Claim 16 is dependent upon Claim 15 which is dependent upon Claim 14.  
Claim 14 is directed to the embodiment shown in Figure 1 of the present invention, showing a sleeve (cover 1300) including a first section (interior cover layer 1302) and a second section (portion of exterior cover layer 1304 that is disposed over interior cover layer 1302) that has an increased diameter relative to the first section and is partially everted over the first section, wherein a space is formed between the first and second sections of the sleeve (see paragraph [0070] of the publication of the present application; exterior cover layer 1304 tapers such that a diameter of the cover 1300 at distal end fold portion 1310 is smaller than diameter at the proximal end, and accordingly a space is formed between the exterior cover layer and portions of the delivery system about which the exterior cover layer is disposed), and a third section (proximal portion of exterior cover layer 1304 near 1312) having an increased diameter relative to the second section.  
There is no support in the specification for the second section being distal to the first section, since the second section is only partially everted over, or positioned over, 
For examination purposes, the limitation will be read as --the second section being positioned over the first section and wherein the third section is positioned proximal to the second section--.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cully et al., hereinafter “Cully” (U.S. Pub. No. 2013/0204345).
Regarding claim 14, Cully discloses an implantable medical device deployment system (see Figures 1A-1B) comprising:
160 having a distal end and proximal end, the medical device 150 (see paragraph [0040]) mounted on the inner shaft proximate the distal end of the inner shaft; and
a sleeve 100 that constrains the medical device prior to a deployment of the medical device, the sleeve adapted to unwrap from the medical device during deployment (Id.), the sleeve having a length;
wherein the sleeve 100 includes a first section 104 and a second section 105 (see Figure 1B; paragraph [0044]; sleeve has an everted outer layer 105 and inner layer 104), the second section having an increased diameter relative to the first section (see Figure 1B);
wherein the second section 105 of the sleeve is partially everted over the first section 104 prior to the deployment of the medical device (see paragraphs [0041]-[0044]; sleeve has an everted outer layer 105 and inner layer 104 prior to deployment, wherein portion 101 of sleeve everts to retract sleeve 100 from device 150); and
wherein a space is formed between the first and second sections of the sleeve (see Figure 1B and paragraphs [0048]-[0050]; a space or chamber 130 is disposed between the outer and inner layers 105, 104 to receive a fluid such as a gas for everting the sleeve).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Irwin et al., hereinafter “Irwin” (U.S. Pub. No. 2015/0250630).
Regarding claim 17, Irwin discloses an implantable medical device deployment system comprising:
22 (see Figure 1; paragraph [0034]) having a distal end and proximal end, the medical device 20 mounted on the inner shaft near the distal end; and
a knitted constraining element 32 (see Figure 1; paragraphs [0041]-[0043]) having a first portion (portion over device 20) and a second portion (see terminal portion of 32 distal to the device 20 that tapers, radially inwardly), the first portion being disposed about the medical device prior to a deployment of the medical device such that the medical device has a constrained outer diameter (Id.), the knitted constraining element being configured such that it can be deconstructed during its removal from the medical device during the deployment of the medical device (see paragraph [0042]: knitted constraining member 32 can easily unravel from the implantable device during deployment),
wherein the second portion of the knitted constraining element extends distal to a distal end of the medical device (see terminal portion of 32 distal to the device 20 that tapers, radially inwardly), the second portion of the knitted constraining element being axially compressed such that it forms a longitudinally scrunched portion (the terminal portion tapers radially inwardly, but also has a longitudinal component or length that is shortened).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (U.S. Pub. No. 2015/0250630) in view of Cully (U.S. Pub. No. 2013/0204345).
Regarding claim 1, Irwin discloses a medical system 24 (see Figure 1) comprising:
an expandable endoprosthesis 20 (see Figure 1; paragraph [0034]) having a proximal end and a distal end; 
an elongate member 22 having a proximal end and a distal end, the expandable endoprosthesis being situated along the elongate member proximate the distal end of the elongate member (Id.);
a tubular cover 26 having a first end and a second end, the cover including a first portion and a second portion, the first portion (inner layer 30; Id.) being disposed about the expandable endoprosthesis and the second portion (outer layer 28; Id.) extending over at least part of the first portion (cover 26 is everted and has an outer layer 28 over inner layer 30), the first portion having a diameter change such that a first end of the first portion has a smaller diameter than a second end of the first portion (see tapered, smaller portion of inner layer 30 towards proximal end near point 37; Id.); and
a constraining member 32 (see Figure 1; paragraphs [0041]-[0043]) disposed about the expandable endoprosthesis such that the constraining member is situated between the first and second portions 30, 28 of the tubular cover 26, the constraining member constraining the expandable endoprosthesis in a delivery configuration (Id.).

In the same field of art, namely medical systems, Cully teaches a space is formed between the first and second portions of a constraining tubular cover 100 (see Figure 1B and paragraphs [0048]-[0050]; a space or chamber 130 is disposed between the outer and inner layers 105, 104 of cover 100 to receive a fluid such as a gas for everting the cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular cover such that a space is formed between the second end of the first portion and second portion, as taught by Cully, to Irwin in order to facilitate everting the constraining sheath by reducing friction during eversion and causing axial displacement (see Cully; paragraph [0010]). 
	Regarding claim 2, Irwin discloses the second portion 28 is everted over the first portion 30 (see Figure 1; paragraph [0034]).
	Regarding claim 3, Irwin discloses the first portion 30 of the tubular cover 26 has a tapered profile (see narrowed, smaller portion of inner layer 30 towards proximal end near point 37; Id.).
	Regarding claim 6, Irwin discloses the second portion 28 includes a diameter change (see tapered, smaller portion of outer layer 28 towards proximal end near point 37; Id.);).
	Regarding claim 10, Irwin discloses the first portion 30 contacts the expandable endoprosthesis 20 (see Figure 1; paragraph [0034]).

	Regarding claim 12, Irwin discloses the second portion 28 has a length and a substantially constant diameter along the length (see Figure 1; a substantial portion of the length of outer layer 28 has a constant diameter that surrounds device 20).

Claims 4, 7-9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (U.S. Pub. No. 2015/0250630) in view of Cully (U.S. Pub. No. 2013/0204345), as applied to claims 3 and 6 above and further in view of Parker et al., hereinafter “Parker” WO 2010/120671 A1.
Regarding claims 4 and 7-9, Irwin and Cully discloses the claimed system, as discussed above, including the tubular cover 26 having cylindrical sections (see Irwin, Figure 1, paragraph [0034]; 26 has a tube or cylindrical shape with sections), except for the tapered profile of the first portion includes a plurality of discrete steps having differing diameters, wherein the tubular cover includes a plurality of stepped discrete cylindrical sections having different diameters, wherein for each stepped discrete cylindrical section, the stepped discrete cylindrical section has a length and wherein a diameter is substantially constant along the length, wherein one or more of the stepped discrete cylindrical sections is tapered.
	In the same field of art, namely systems for delivering an endoprosthesis, Parker teaches in Figure 4A and paragraph [0065], a tubular cover having a tapered profile of a first portion 86 includes a plurality of discrete steps 86A, 86B having differing diameters, which facilitates the everting function as well as bonding to an inner catheter, wherein Id.), wherein one or more of the stepped discrete cylindrical sections is tapered (see tapered portion 87 in Figure 4A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed system of Irwin and Cully such that the tubular cover includes a plurality of discrete steps having differing diameters as claimed, as taught by Parker, in order to facilitate everting the tubular cover as well as bonding to the inner elongate member (Id.). 
	Regarding claims 20-21, Irwin discloses a medical system 24 (see Figures 1 and 15) comprising:
an expandable endoprosthesis 20 (see Figure 1; paragraph [0034]) having a proximal end and a distal end; 
an elongate member 22 having a proximal end and a distal end, the expandable endoprosthesis being situated along the elongate member proximate the distal end of the elongate member (Id.);
a tubular cover 26 having a first end and a second end, the cover including a first portion and a second portion, the first portion (inner layer 30; Id.) being disposed about the expandable endoprosthesis and the second portion (outer layer 28; Id.) extending over at least part of the first portion (cover 26 is everted and has an outer layer 28 over inner layer 30), the first portion having a diameter change along its length (see tapered, smaller portion of inner layer 30 towards proximal end near point 37; Id.),
 32 (see Figure 1; paragraphs [0041]-[0043]) situated between the first and second portions 30, 28 of the tubular cover 26.
	However, Irwin does not disclose at least the first portion has a plurality of discrete steps along its length.
In the same field of art, namely systems for delivering an endoprosthesis, Parker teaches in Figure 4A and paragraph [0065], a tubular cover having a first portion 86 includes a plurality of discrete steps 86A, 86B along its length, which facilitates the everting function as well as bonding to an inner catheter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed system of Irwin such that the tubular cover includes a plurality of discrete steps along its length, as taught by Parker, in order to facilitate everting the tubular cover as well as bonding to the inner elongate member (Id.). 
Irwin also does not disclose a space being formed between the first and second portions of the tubular cover at the plurality of discrete steps.
In the same field of art, namely medical systems, Cully teaches a space is formed between first and second portions of a constraining tubular cover 100 (see Figure 1B and paragraphs [0048]-[0050]; a space or chamber 130 is disposed between the outer and inner layers 105, 104 of cover 100 to receive a fluid such as a gas for everting the cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular cover such that a space is formed between the first portion and the second portion of the tubular cover, as taught 
It is noted that once the combination is made between Irwin, Parker, and Cully, one of ordinary skill in the art would understand that the space would be formed at the plurality of discrete steps, since both the space (in between layers 104, 105 in Figure 1B of Cully) and the plurality of discrete steps (86A, 86B in Figure 4A of Parker) extend along the length of the tubular cover.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (U.S. Pub. No. 2015/0250630) in view of Cully (U.S. Pub. No. 2013/0204345), as applied to claim 1 above, and further in view of Irwin et al., hereinafter “Irwin ‘411” (U.S. Pub. No. 2009/0182411).
Regarding claim 5, Irwin and Cully disclose the medical system, as discussed above, except for the tubular cover having a progressive taper from the first end of the tubular cover to the second end of the tubular cover.
In the same field of art, namely systems for delivering an endoprosthesis, Irwin ‘411 teaches in Figure 11 and 13 a tubular cover 10 having a progressive taper from a first end of the tubular cover to a second end of the tubular cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular cover of Irwin and Cully by having a progressive taper, as taught by Irwin ‘411, such that the smaller profile distal end facilitates insertion and delivery to the target site. 

In the same field of art, namely systems for delivering an endoprosthesis, Irwin ‘411 teaches in Figure 11 and 13 a cover 10 having a portion being tapered such that a proximal end of the portion has a larger diameter than a distal end of the portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular cover of Irwin and Cully to be tapered as claimed, as taught by Irwin ‘411, such that the smaller profile distal end facilitates insertion and delivery to the target site. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cully (U.S. Pub. No. 2013/0204345) in view of Irwin ‘411 (U.S. Pub. No. 2009/0182411).
Regarding claims 15-16, Cully discloses the claimed system as discussed above, including the second section 105 being positioned over the first section 104 (see Figure 1B), except for the sleeve including a third section having an increased diameter relative to the second section, wherein the third section is positioned proximal to the second section.
In the same field of art, namely systems for delivering an endoprosthesis, Irwin ‘411 teaches in Figure 11 and 13 a sleeve 10 having a portion being tapered such that a proximal end of the portion has a larger diameter than a distal end of the portion, and therefore a proximal-most portion or third section has an increased diameter relative to a second section distal to the proximal-most portion due to the tapered configuration.
. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (U.S. Pub. No. 2015/0250630) in view of Cully (U.S. Pub. No. 2013/0204345).
Regarding claims 18-19, Irwin discloses the claimed system, as discussed above, except for a proximal support element and a distal step element.
In the same field of art, namely systems for delivering an endoprosthesis, Cully teaches deployment system including a proximal support element and a distal step element (see annotated Figure 1A below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed system of Irwin to include a proximal support element and a distal step element, as taught by Cully, in order to support the medical device and prevent inadvertent movement of the medical device in the proximal and distal directions, respectively.




    PNG
    media_image1.png
    289
    987
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/06/2021